                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

GREGORY G. WHITE,

                        Petitioner,             :   Case No. 3:18-cv-289

        - vs -                                      District Judge Thomas M. Rose
                                                    Magistrate Judge Michael R. Merz

NORMAN ROBINSON, Warden,
 London Correctional Institution
                                                :
                        Respondent.


SECOND NOTICE TO PETITIONER AND ORDER ON MOTION TO
                      REVIVE


        This habeas corpus case is before the Court on Petitioner’s Motion to Revive and Enforce

1989 Judgment (ECF No. 12). In the body of the Motion, Mr. White represents that District Judge

Rice entered an order on June 15, 1989, ordering the Adult Parole Authority to conduct a hearing,

which he asserts they have not yet done.

        In the initial Notice to Petitioner on this Motion, the Magistrate Judge listed the seven

habeas corpus cases filed by Petitioner in this Court and noted that only one of them, White v.

Marshall, Case No. 3:85-cv-025, had been pending in this Court in 1989, although it had a final

judgment filed in 1991, not 1989. Having learned that there was no electronic file and that the

original file in that case had been sent to the National Archives, the Magistrate Judge requested

the file be returned.

        The Magistrate Judge has now learned from the National Archives that the paper file has

been destroyed pursuant to National Archives’ standard document retention and destruction


                                                1
schedules. Thus the Court is unable to determine where that file contained the judgment Petitioner

sought to have revived.

       Because the Court cannot determine the existence of the judgment on which Petitioner

relies, Petitioner’s Motion to Revive is DENIED in this case because it was not properly filed here,

without prejudice to its renewal if Petitioner can furnish adequate evidence of its existence. As

the Magistrate Judge has previously advised Petitioner, because District Judge Rice remains in

active service in this Court, any request to revive the prior judgment should be addressed to Judge

Rice under the caption of whatever case the judgment was entered in.



November 2, 2018.

                                                                s/ Michael R. Merz
                                                               United States Magistrate Judge




                                                 2
